Exhibit 10.1

FORM OF STOCK OPTION AGREEMENT


2004/2006 EQUITY INCENTIVE PLAN



STOCK OPTION AGREEMENT

(this "Agreement") is dated as of _________ ____, _____, between ENERSYS, a
Delaware corporation (the "Company"), and the individual identified on the
signature page hereof (the "Participant").



BACKGROUND

A. The Participant is currently an employee of the Company or one of its
Subsidiaries.

B. The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and (ii)
increase the Participant's interest in the success of the Company by granting to
the Participant nonqualified stock options (the "Options") to purchase shares of
the Company's common stock, par value $0.01 per share (the "Common Stock").

C. The grant of the Options is (i) pursuant to the EnerSys [2004/2006] Equity
Incentive Plan (the "Plan"), (ii) subject to the terms and conditions of this
Agreement, and (iii) not employment compensation nor an employment right and is
at the sole discretion of the Company's Compensation Committee.

AGREEMENT

NOW, THEREFORE

, in consideration of the covenants and agreements contained in this Agreement,
the parties hereto, intending to be legally bound, agree as follows:



    Definitions; Incorporation of Plan Terms
    . Capitalized terms used in this Agreement without definition shall have the
    meanings assigned to them in the Plan. This Agreement and the Options shall
    be subject to the Plan. The terms of which are hereby incorporated herein by
    reference. If there is conflict or inconsistency between the Plan and this
    Agreement, the Plan shall govern. The Participant hereby acknowledges
    receipt of a copy of the Plan.
    Restrictions on Transfer
    . Except as otherwise expressly provided in the Plan, none of the Options
    may be sold, transferred, assigned, pledged, or otherwise encumbered or
    disposed of (or made the subject of a derivative transaction) to or with any
    third party otherwise than by will or the laws of descent and distribution
    and the Options shall be exercisable during the Participant's lifetime only
    by the Participant.
    Grant of Options
    . The Participant is awarded the number of Options specified on the
    signature page hereof, at the Option Price indicated thereon. The Options
    are not intended to qualify as incentive stock options under Section 422 of
    the Code. Each Option shall entitle the Participant to purchase, upon
    payment of the applicable Option Price in any manner provided by the Plan,
    one share of Common Stock. The shares of Common Stock issuable upon exercise
    of the Options are from time to time referred to herein as the "Option
    Shares." For purposes of the Plan and this Agreement, the Date of Grant
    shall be as indicated on the signature page hereof. The Options shall be
    exercisable as provided in this Agreement.
    Terms and Conditions of Options
    . The Options evidenced by this Agreement are subject to the following terms
    and conditions:
    Vesting
    . The Options shall vest and become exercisable as follows: 25% of the
    Options shall vest and become exercisable on each of the first four
    anniversaries of the Date of Grant unless previously vested or forfeited in
    accordance with the Plan or this Agreement; provided, however, that upon a
    Change in Control, or if the Participant's employment terminates due to
    death, Permanent Disability, or Retirement or the Participant terminates
    employment for Good Reason or the Participant is terminated without Cause,
    the Options, to the extent then unvested, shall immediately become vested
    and exercisable. Notwithstanding the foregoing sentence, upon a
    Participant's termination of employment for any reason, the Compensation
    Committee, in its sole discretion and subject to the approval of the
    approval of a majority of the disinterested members of the Board of
    Directors, may waive any requirement for vesting then remaining and permit,
    for a specified period or time, the exercise of the Options prior to the
    satisfaction of such requirement. Any fractional Options that would result
    from application of this Section 4(a) shall be aggregated and shall vest on
    the first anniversary of the Date of Grant.
    Option Period
    . The Options shall expire (to the extent not previously exercised or
    forfeited) on, and shall not be exercisable following, the tenth anniversary
    of the Date of Grant. In addition, all Options shall be subject to earlier
    expiration as provided herein or in the Plan. Upon termination of the
    Participant's employment with the Company or a Subsidiary for any reason
    (other than termination for Cause or as a result of resignation without good
    reason), the Participant may exercise the Options, to the extent then
    vested, at any time until the earlier of (i) the 60th day following
    termination of employment and (ii) the expiration date of the option
    specified in this Section 4(b); provided, however, that if the Participant's
    employment is terminated for Cause or the Participant resigns without Good
    Reason, all of the Participant's Options (whether or not vested at the time
    of termination) shall, without any action on the part of any Person,
    immediately expire and be canceled without payment therefor. Except as
    provided in the second sentence of Section 4(a) hereof or in the case of
    automatic vesting in connection with such termination event, upon
    termination of the Participant's employment with the Company or a Subsidiary
    for any reason, all Options which have not theretofore vested shall, without
    any action on the part of any Person, immediately expire and be canceled
    without any payment therefor.
    Notice of Exercise
    . Subject to Sections 4(d), 4(f), and 8(b) hereof, the Participant may
    exercise any or all of the Options (to the extent vested and not forfeited)
    by giving written notice to the Compensation Committee. The date of exercise
    of an Option shall be the later of (i) the date on which the Compensation
    Committee receives such written notice or (ii) the date on which the
    conditions provided in Sections 4(d), 4(f), and 8(b) hereof are satisfied.
    Payment
    . At the time of any exercise, the Participant shall pay to the Company the
    Option Price of the shares as to which this Option is being exercised by
    delivery of consideration equal to the product of the Option Price and the
    number of shares purchased, together with any amounts required to be
    withheld for tax purposes under Section 17(c) of the Plan. Such
    consideration must be paid before the Company will issue the shares being
    purchased and must be in a form or a combination of forms acceptable to the
    Compensation Committee for that purchase, which forms may (but are not
    required to) include (i) cash; (ii) check or wire transfer; (iii) tendering
    (either actually or by attestation) shares of Common Stock already owned by
    the Participant, provided that the shares have been held for the minimum
    period required by applicable accounting rules to avoid a charge to the
    Company's earnings for financial reporting purposes or were not acquired
    from the Company as compensation; (iv) to the extent permitted by applicable
    law, Cashless Exercise; or (v) such other consideration as the Compensation
    Committee may permit in its sole discretion;
    provided
    ,
    however
    , that any Participant may, at any time, exercise any Vested Option (or
    portion thereof) owned by him pursuant to a Cashless Exercise without any
    prior approval or consent of the Compensation Committee.
    Stockholder Rights
    . The Participant shall have no rights as a stockholder with respect to any
    shares of Common Stock issuable upon exercise of the Options until the
    Participant has made payment pursuant to Section 4(d) and a certificate or
    certificates evidencing such shares shall have been issued to the
    Participant, and no adjustment shall be made for dividends or distributions
    or other rights in respect of any share for which the record date is prior
    to the date upon which the Participant shall become the holder of record
    thereof.
    Limitation on Exercise
    . The Options shall not be exercisable unless the offer and sale of the
    shares of Common Stock subject thereto have been registered under the 1933
    Act and qualified under applicable state "blue sky" laws, or the Company has
    determined that an exemption from registration under the 1933 Act and from
    qualification under such state "blue sky" laws is available. The Company may
    require, as a condition to exercise of an Option, that the Participant make
    certain representations and warranties as to the Participant's investment
    intent with respect to the Option Shares.
    Delivery of Certificate
    . As soon as practicable following the exercise of any Options, a
    certificate evidencing the appropriate number of shares of Common Stock
    issued in connection with such exercise shall be issued in the name of the
    Participant.
    Dividends and Distributions
    . Any shares of Common Stock or other securities of the Company received by
    the Participant as a result of a stock dividend or other distribution in
    respect of Option Shares shall be subject to the same restrictions as such
    Option Shares, and all references to Option Shares hereunder shall be deemed
    to include such shares of Common Stock or other securities.
    Special Exercise Provisions
    . Notwithstanding anything to the contrary in the Plan or in this Agreement,
    if the Participant is employed or resides in China or Italy, then the
    Participant shall only exercise the Options granted hereunder using the
    "Cashless Exercise" method as defined in the Plan and shall not have the
    right to use any other method otherwise permitted under this Agreement.

    Noncompetition
    . The Participant agrees with the Company that, for so long as the
    Participant is employed by the Company or any of its Subsidiaries and
    continuing for 12 months (or such longer period as may be provided in an
    employment or similar agreement between the Participant and the Company or
    one of its Subsidiaries) following a termination of such employment that
    occurs after any of the Options have vested (whether or not such Options
    have been exercised), the Participant will not, without the prior written
    consent of the Company, directly or indirectly, and whether as principal or
    investor or as an employee, officer, director, manager, partner, consultant,
    agent, or otherwise, alone or in association with any other person, firm,
    corporation, or other business organization, become involved in a Competing
    Business in any geographic area in which the Company or any of its
    Subsidiaries has engaged during such period in a Competing Business, or in
    which the Participant has knowledge of the Company's plans to engage in a
    Competing Business (including, without limitation, any area in which any
    customer of the Company or any of its Subsidiaries may be located);
    provided, however, that the provisions of this Section 5 shall apply solely
    to those activities of a Competing Business, with which the Participant was
    personally involved or for which the Participant was responsible while
    employed by the Company or its Subsidiaries during the twelve (12) month
    period preceding termination of the Participant's employment.
    Wrongful Solicitation
    . As a separate and independent covenant, the Participant agrees with the
    Company that, for so long as the Participant is employed by the Company or
    any of its Subsidiaries and continuing for 12 months (or such longer period
    as may be provided in an employment or similar agreement between the
    Participant and the Company or one of its Subsidiaries) following a
    termination of such employment that occurs after any of the Options have
    vested (whether or not such Options have been exercised), the Participant
    will not engage in any Wrongful Solicitation.
    Confidentiality; Specific Performance
    .
     a. The Participant agrees with the Company that the Participant will not at
        any time, except in performance of the Participant's obligations to the
        Company hereunder or with the prior written consent of the Company,
        directly or indirectly, reveal to any person, entity, or other
        organization (other than the Company, or its employees, officers,
        directors, stockholders, or agents) or use for the Participant's own
        benefit any information deemed to be confidential by the Company or any
        of its Affiliates ("Confidential Information") relating to the assets,
        liabilities, employees, goodwill, business, or affairs of the Company or
        any of its Affiliates, including, without limitation, any information
        concerning past, present, or prospective customers, manufacturing
        processes, marketing, operating, or financial data, or other
        confidential information used by, or useful to, the Company or any of
        its Affiliates and known (whether or not known with the knowledge and
        permission of the Company or any of its Affiliates and whether or not at
        any time prior to the Date of Grant developed, devised, or otherwise
        created in whole or in part by the efforts of the Participant) to the
        Participant by reason of the Participant's employment with, equity
        holdings in, or other association with the Company or any of its
        Affiliates. The Participant further agrees that the Participant will
        retain all copies and extracts of any written Confidential Information
        acquired or developed by the Participant during any such employment,
        equity holding, or association in trust for the sole benefit of the
        Company, its Affiliates, and their successors and assigns. The
        Participant further agrees that the Participant will not, without the
        prior written consent of the Company, remove or take from the Company's
        or any of its Affiliate's premises (or if previously removed or taken,
        the Participant will promptly return) any written Confidential
        Information or any copies or extracts thereof. Upon the request and at
        the expense of the Company, the Participant shall promptly make all
        disclosures, execute all instruments and papers, and perform all acts
        reasonably necessary to vest and confirm in the Company and its
        Affiliates, fully and completely, all rights created or contemplated by
        this Section 7. The term "Confidential Information" shall not include
        information that is or becomes generally available to the public other
        than as a result of a disclosure by, or at the direction of, the
        Participant.
     b. The Participant agrees that upon termination of the Participant's
        employment with the Company or any Subsidiary for any reason, the
        Participant will return to the Company immediately all memoranda, books,
        papers, plans, information, letters and other data, and all copies
        thereof or therefrom, in any way evidencing (in whole or in part)
        Confidential Information relating to the business of the Company and its
        Subsidiaries and Affiliates. The Participant further agrees that the
        Participant will not retain or use for the Participant's account at any
        time any trade names, trademark, or other proprietary business
        designation used or owned in connection with the business of the Company
        or its Subsidiaries or Affiliates.
     c. The Participant acknowledges and agrees that the Company's remedies at
        law for a breach or threatened breach of any of the provisions of this
        Section 7, or Section 5 or 6 above, would be inadequate and, in
        recognition of this fact, the Participant agrees that, in the event of
        such a breach or threatened breach, in addition to any remedies at law,
        the Company, without posting any bond, shall be entitled to obtain
        equitable relief in the form of specific performance, temporary
        restraining order, temporary or permanent injunction, or any other
        equitable remedy which may then be available.

    Miscellaneous
    .
    No Rights to Grants or Continued Employment
    . The Participant acknowledges that the Award granted under this Agreement
    is not employment compensation nor is it an employment right, and is being
    granted at the sole discretion of the Company's Compensation Committee. The
    Participant shall not have any claim or right to receive grants of Awards
    under the Plan. Neither the Plan or this Agreement, nor any action taken or
    omitted to be taken hereunder or thereunder, shall be deemed to create or
    confer on the Participant any right to be retained as an employee of the
    Company or any Subsidiary or other Affiliate thereof, or to interfere with
    or to limit in any way the right of the Company or any Affiliate or
    Subsidiary thereof to terminate the employment of the Participant at any
    time.
    Tax Withholding
    .
    This Section8(b) applies only to (i) all Participants who are U.S.
    employees, and (ii) to those Participants who are employed by a Subsidiary
    of the Company that is obligated under applicable local law to withhold
    taxes with respect to the vesting or exercise of the Options.
    The Company or a designated Subsidiary of the Company shall have the right,
    prior to the delivery of any certificates evidencing shares of Common Stock
    to be issued pursuant to this Agreement, to require the Participant to remit
    to the Company or such Subsidiary any amount sufficient to satisfy any
    applicable (federal, foreign, state, or local) tax withholding requirements.
    Prior to the Company's or the designated Subsidiary's determination of such
    withholding liability, the Participant may make an irrevocable election to
    satisfy, in whole or in part, such obligation to remit taxes by directing
    the Company or such Subsidiary to withhold shares of Common Stock that would
    otherwise be received by the Participant. Such election may be denied by the
    Compensation Committee in its discretion, or may be made subject to certain
    conditions specified by the Compensation Committee. The Company or its
    designated Subsidiary shall also have the right to deduct from all cash
    payments made pursuant to or in connection with any Award any applicable
    federal, foreign, state, or local taxes required to be withheld with respect
    to such payments.
    No Restriction on Right of Company to Effect Corporate Changes
    . Neither the Plan nor this Agreement shall affect in any way the right or
    power of the Company or its stockholders to make or authorize any or all
    adjustments, recapitalizations, reorganizations, or other changes in the
    Company's capital structure or its business, or any merger or consolidation
    of the Company, or any issue of stock or of options, warrants or rights to
    purchase stock or of bonds, debentures, preferred, or prior preference
    stocks whose rights are superior to or affect the Common Stock or the rights
    thereof or which are convertible into or exchangeable for Common Stock, or
    the dissolution or liquidation of the Company, or any sale or transfer of
    all or any part of the assets or business of the Company, or any other
    corporate act or proceeding, whether of a similar character or otherwise.

    Survival; Assignment
 1. All agreements, representations, and warranties made herein and in the
    certificates delivered pursuant hereto shall survive the issuance to the
    Participant of the Options and any Option Shares and shall continue in full
    force and effect.
 2. The Company shall have the right to assign any of its rights and to delegate
    any of its duties under this Agreement to any of its Affiliates.

Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or sent by certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Participant, to
the Participant's attention at the mailing address set forth at the foot of this
Agreement (or to such other address as the Participant shall have specified to
the Company in writing) and, if to the Company, to the Company's office at 2366
Bernville Road, Reading Pennsylvania, Attention: General Counsel (or to such
other address as the Company shall have specified to the Participant in
writing). All such notices shall be conclusively deemed to be received and shall
be effective, if sent by hand delivery, upon receipt, or if sent by registered
or certified mail, on the fifth day after the day on which such notice is
mailed. Waiver. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement. Entire Agreement; Governing Law;
Language. This Agreement and the Plan and the other related agreements expressly
referred to herein set forth the entire agreement and understanding between the
parties hereto and supersedes all prior agreements and understandings relating
to the subject matter hereof. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same agreement. The headings
of sections and subsections herein are included solely for convenience of
reference and shall not affect the meaning of any of the provisions of this
Agreement. This Agreement has been prepared in English and in one or more other
languages. If there is a discrepancy between or among any of these versions, the
English version shall prevail. Unless otherwise restricted by applicable law,
this Agreement may be executed electronically. This Agreement shall be governed
by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania, USA.

THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.

BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE PARTICIPANT'S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.

IN WITNESS WHEREOF

, the Company has caused this Agreement to be executed by its duly authorized
officer and the Participant has executed this Agreement, both as of the day and
year first above written.



ENERSYS

 

By: _________________

Name: ___________

Title: ___________

 

PARTICIPANT

_______________________________________

Name:

Address:

 

Date Of Grant: _______________

Number of Options: ______ Option Price: $ __________

 